DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Burstein (US 2003/0193307 A1, hereinafter Bur).
Regarding claim 1, Bur discloses a monitoring circuit for a fan, comprising: 
an input detection circuit for coupling to a tach generator associated with the fan and for 5receiving a pulsed input signal from the tach generator generated in dependence upon rotation of the fan (see Fig. 1B, the speed controller circuit (42) couples the tach generator (44) associated with a fan (10); 

a drive circuit for generating an output in dependence upon the output of the timing 10circuit (see Fig. 1B, status register (48)).  
Regarding claim 2, Bur discloses the monitoring circuit for the fan according to claim 1, wherein the aspect of operation of the fan is either rotation of the fan or rotation of the fan within a predetermined range of an operation frequency of the fan; and the operation frequency of the fan is either predetermined or variable (see abstract and para. 0020).  
Regarding claim 3, Bur discloses 15the monitoring circuit for the fan according to claim 1, wherein the drive circuit controls whether electrical control circuitry controlling a portion of an item of equipment associated with the fan is enabled or disabled (see para. 0008 and 0020).  
Regarding claim 4, Bur discloses the monitoring circuit for the fan according to claim 1, wherein the input detection circuit is AC coupled; and  20the input detection circuit generates a low output pulse for each pulse received from the tach generator (see para. 0019).  
Regarding claim 5, Bur discloses the monitoring circuit for the fan according to claim 1, wherein the input detection circuit generates an output pulse for each pulse received from the tach generator; 16the timing circuit generates a predetermined output level when the output pulses from the input detection circuit occur at a predetermined frequency or within a predetermined range around the predetermined frequency; and the predetermined frequency is either predetermined or variable (see para. 0019).  
Regarding claim 10, Bur discloses a method for monitoring operation of a fan, comprising:

generating a first output from the monitoring circuit when the operation of the fan is either at the predetermined frequency or within the predetermined range of the predetermined frequency (see abstract and para. 0017); and 
generating a second output from the monitoring circuit when the operation of the fan is either not at the predetermined frequency or not within the predetermined range of the 20predetermined frequency (see abstract and para. 0017).  
Regarding claim 11, Bur discloses the method according to claim 10, wherein providing the monitoring circuit comprises: providing an input detection circuit for coupling to a tach generator associated with the fan and for receiving a pulsed input signal from the tach generator generated in dependence upon 25rotation of the fan (see fig. 1b, elements 10, 42 and 44);  18providing a timing circuit for processing an output of the input detection circuit wherein an output of the time circuit is established in dependence upon an aspect of operation of the fan (see fig. 1B, element 49); and providing a drive circuit for generating an output in dependence upon the output of the 5timing circuit (see Fig. 1B, status register (48)).    
Regarding claim 12, Bur discloses the method according to claim 11, wherein the aspect of operation of the fan is either rotation of the fan or rotation of the fan within a predetermined range of an operation frequency of the fan; and the operation frequency of the fan is either predetermined or variable (see para. 0019).  
Regarding claim 13, Bur discloses the method according to claim 11, wherein the drive circuit controls whether electrical control circuitry controlling a portion of an item of equipment associated with the fan is enabled or disabled (see para. 0008).  
Regarding claim 14, Bur discloses the method according to claim 11, wherein the input detection circuit is AC coupled; and 15the input detection circuit generates a low output pulse for each pulse received from the tach generator (see para. 0019).  
Regarding claim 15, Bur discloses the method according to claim 11, wherein the input detection circuit generates an output pulse for each pulse received from the tach generator; the timing circuit generates a predetermined output level when the output pulses from the 20input detection circuit occur at a predetermined frequency or within a predetermined range around the predetermined frequency; and the predetermined frequency is either predetermined or variable (see para. 0019-0020).  
Regarding claim 17, Bur discloses 10the method according to claim 10, wherein the first output is an output signal for enabling one or more relays such that they close; and the second output is an output signal for disabling the one or more relays such that they open (see para. 0008, the system allows for the on or off of the fan).  
Regarding claim 18, Bur discloses the method according to claim 10, wherein the second output triggers at least one of 15an alarm (i.e. error message to a user) and an electronic communication (see para. 0028).  
Regarding claim 19, Bur discloses a method for monitoring operation of a fan, comprising: 

generating a second output from the monitoring circuit when the operation of the fan is 20either not at the predetermined frequency or not within the predetermined range of the predetermined frequency (see abstract and para. 0028); 
Regarding claim 20, Bur discloses a method for monitoring operation of a fan, comprising: 
generating a first output from a monitoring circuit when the operation of the fan complies with a first set of predetermined conditions (see abstract and para. 0026-0028); and
 25generating a second output from the monitoring circuit when the operation of the fan does 20not comply with the first set of predetermined conditions or complies with a second set of predetermined conditions (see abstract and para. 0026-0028).
Allowable Subject Matter
Claim 9 is allowed.
Claims 6-8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Note
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, the applicant(s) is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Examiner cites particular paragraphs in the references as applied to the claims above for the convenience of the applicant(s).  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant(s) disclosure to further show the general state of the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864